      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 1 of 38



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Phillip Zimmerman,                                No. CV-19-00575-TUC-EJM
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15          Plaintiff Phillip Zimmerman brought this action pursuant to 42 U.S.C. § 405(g)

16   seeking judicial review of a final decision by the Commissioner of Social Security

17   (“Commissioner”). Plaintiff raises three issues on appeal: 1) the Commissioner erred by
18   assigning greater weight to the medical expert’s opinion over the treating and examining

19   physician opinions; 2) the Commissioner erred by finding that Plaintiff’s substance abuse

20   was a material contributing factor to his disability; and 3) the Commissioner erred in
21   determining that additional evidence submitted by Plaintiff did not show a reasonable
22   probability that it would change the outcome of the ALJ’s decision. (Doc. 18).

23          Before the Court are Plaintiff’s Opening Brief and Defendant’s Response. (Docs.

24   18 and 19). Plaintiff did not file a reply. The United States Magistrate Judge has received

25   the written consent of both parties and presides over this case pursuant to 28 U.S.C. §

26   636(c) and Rule 73, Federal Rules of Civil Procedure. For the reasons stated below, the
27   Court finds that the Commissioner’s decision should be affirmed.
28   ...
         Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 2 of 38



 1          I.        Procedural History
 2           Plaintiff filed an application for Supplemental Security Income on September 22,
 3   2014. (Administrative Record (“AR”) 209). Plaintiff alleged disability beginning on May
 4   28, 2013 based on major depressive disorder, anxiety disorder, PTSD, sleep disorder/sleep
 5   disturbances, chronic lumbar back and neck pain, post-surgery pain in right shoulder and
 6   right ankle, migraines, and plantar fasciitis. Id. Plaintiff’s application was denied upon
 7   initial review (AR 208) and on reconsideration (AR 223). Hearings were held on July 20,
 8   2017, December 7, 2017, and May 8, 2018 (AR 110, 159, 192), after which ALJ George
 9   Reyes found, at Step Five, that Plaintiff was not disabled because he was capable of making
10   an adjustment to other work existing in significant numbers in the national economy. (AR
11   36–38). On October 10, 2019 the Appeals Council denied Plaintiff’s request to review the
12   ALJ’s decision. (AR 1).
13         II.        Factual History1
14           Plaintiff was born on October 18, 1984, making him 28 years old at the AOD of his
15   disability. (AR 209). He has a 12th grade education, served in the army, and has past work
16   as a cook and general manager in fast food. (AR 391).
17           A.          Medical Testimony
18               i.      Southern Arizona Veterans Affairs Health Care System
19           The record documents Plaintiff’s treatment at the VA from 2012 through 2018,
20   including a number of missed appointments and unsuccessful attempts to reach Plaintiff
21   via phone and mail.
22           Urine screens on February 26, April 16, July 25, and October 22, 2013 were positive
23   for opiates and oxycodone. (AR 536).
24           An April 1, 2013 psychiatric consult request states that Plaintiff needed to be seen
25   as soon as possible as medication was not helping and Plaintiff had a recent suicide attempt
26   and was cutting himself. (AR 581).
27
     1
      While the undersigned has reviewed the entirety of the record in this matter, the following
28   summary includes only the information most pertinent to the Court’s decision on Plaintiff’s
     claims on appeal.

                                                    -2-
      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 3 of 38



 1          At an April 12, 2013 psychiatric evaluation, Dr. Prickett noted that Plaintiff had a
 2   history of depression, cutting, medication and treatment noncompliance, anxiety/panic
 3   disorder, and chronic pain. (AR 893). Plaintiff stated his previous psychiatric care at the
 4   VA ended in 2011 because “no one followed up with him”; the record documented 7 no-
 5   show appointments in 2011 with multiple attempts to contact Plaintiff by phone. Plaintiff
 6   reported one month of worsening depression with no clear etiology and felt worthless, had
 7   poor concentration, and decreased appetite. (AR 894). In contrast to generalized depressive
 8   symptoms, Plaintiff said his mood was “on top of the world.” He was inconsistent with
 9   chronology of symptoms and reported one month of manic symptoms, including 40
10   minutes of sleep per night (later changed to 1–2 hours) without feeling tired, euphoria,
11   racing thoughts, and increased activity. On exam Plaintiff’s presentation was “markedly
12   incongruent with his endorsed symptoms,” and he had obvious psychomotor slowing,
13   mumbled his words, and appeared sedated. Plaintiff admitted to taking 10 Percocet per day
14   for pain over the past year instead of his prescribed three times per day dose and drinking
15   3 shots of tequila every night for the past month, and denied illicit substance use. Plaintiff
16   stated he was taking his psychiatric medications and that they were helping. On exam his
17   affect was dysphoric, sedated, and incongruent with mood, thought processes and content
18   were normal, and insight and judgment were poor. (AR 896). Dr. Prickett’s impression was
19   that Plaintiff was a poor historian and was vague and inconsistent with his responses, and
20   his presentation on exam was inconsistent with his endorsed symptoms. (AR 897).
21   Plaintiff’s primary issue seemed to stem from his substance abuse, included marked abuse
22   of his prescribed Percocet and drinking. Plaintiff described his future plans as obtaining
23   full disability in 4 years and then going to the gym every day after weaning himself off
24   pain medication. Plaintiff declined psychotherapy and substance abuse treatment and
25   attempted to normalize his opiate and alcohol use, and appeared closed to other modalities
26   of treatment other than medication. The Axis I diagnosis was depressive disorder NOS, r/o
27   substance induced mood disorder, r/o major depressive disorder, anxiety disorder NOS, r/o
28   panic disorder, r/o generalized anxiety disorder, nicotine dependence, opiate dependence,


                                                 -3-
      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 4 of 38



 1   and r/o PTSD; Axis II cluster B traits (personality disturbance); and GAF score of 55.
 2          At a psychiatric assessment on April 24, 2013 Plaintiff reported depression since
 3   the end of his deployment in 2009 with minimal bouts of happiness, with symptoms worse
 4   over the past month due to his divorce. (AR 870). He slept 1–2 hours a night without
 5   medication, had occasional nightmares about the military, and his appetite was “all over
 6   the place.” He couldn’t concentrate, had no energy, and had anxiety and panic attacks. (AR
 7   871). Plaintiff reported rarely drinking and denied illegal substance use. (AR 872). On
 8   exam he was unkempt and drowsy appearing, restless, and had depressed/restricted affect
 9   congruent with mood. (AR 873). Thought processes and content were normal, memory
10   intact, and attention, concentration, insight, and judgment good. The diagnosis was major
11   depressive disorder recurrent and severe w/o psychotic symptoms, r/o dysthymia versus
12   adjustment disorder—mixed mood, and PTSD improving. (AR 874).
13          On May 1, 2013 Plaintiff reported a slight improvement in his mood with increase
14   in duloxetine, but still depressed and anxious, and poor focus and concentration at work.
15   (AR 867). He felt his job was looking for someone to replace him and planned to submit a
16   claim for 100% service connection because he felt he could not continue to work. Plaintiff
17   had slightly slurred speech and said it was due to little sleep.
18          On May 15, 2013 Plaintiff reported fewer suicidal thoughts. (AR 853). He was only
19   sleeping 3 hours per night due to chronic pain, but the increase in duloxetine was helpful
20   for pain and mood. Plaintiff stated he never received the trazadone prescription that was
21   mailed to his house, but the psychiatrist confirmed it was delivered. On exam Plaintiff had
22   moderately depressed mood with congruent affect, goal-oriented thought processes, and
23   fairly good insight.
24          On October 9, 2013 Plaintiff stated he believed chronic pain led to most of his
25   depression and severe pain kept him up for days straight. (AR 759). He had low motivation,
26   energy, and appetite, and was anxious, easily startled, and irritable. He reported taking
27   duloxetine as prescribed and doubling his dose of trazadone, but it was still ineffective.
28   Plaintiff denied use of alcohol or illicit drugs. On exam his mood was depressed and blah,


                                                  -4-
      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 5 of 38



 1   affect flat, and speech sparse, with normal thought processes and content, and good insight.
 2   (AR 760). The assessment noted Plaintiff’s depression was multifactorial and pain was a
 3   significant contributing factor; long-term alleviation of depression would be difficult
 4   without pain control. Clonazepam was started for sleep and anxiety.
 5          A November 21, 2013 compensation and pension exam notes that Plaintiff was
 6   diagnosed with major depressive disorder with a GAF score of 65 and had occupational
 7   and social impairment due to mild or transient symptoms which decrease work efficiency
 8   and ability to perform occupational tasks during periods of significant stress, or symptoms
 9   controlled by medication. (AR 748–750). Plaintiff reported depressed mood, low
10   motivation, decreased concentration, sadness, and infrequent passive thoughts of death.
11   (AR 752). Plaintiff denied illicit drug use. (AR 753). On exam he had flat affect and
12   depressed mood, normal behavior and thought content, good attention, concentration, and
13   judgment, and insight fair. (AR 753–754).
14          Progress notes from December 2013 state that Plaintiff had been poorly compliant
15   with pain clinic appointments and although he reported concerns about pain management,
16   based on his prescription refill history, he did not appear to consistently use non-opiate
17   therapies. (AR 720).
18          Urine screens on February 12, March 3, September 17, and October 29, 2014 were
19   positive for benzodiazepine, opiates, and oxycodone. (AR 534).
20          On February 12, 2014 Plaintiff reported depression 10/10 for the past 1.5 years and
21   chronic passive hopeless and suicidal thoughts. (AR 688). He slept 4–5 hours per night due
22   to chronic pain, had low energy and motivation, guilt associated with not seeing his
23   children, and did not want to look for a job because he was too depressed. He denied drug
24   use and was compliant with medication, but it was not effective. The assessment noted
25   Plaintiff’s records suggested narcotics abuse and possible alcohol abuse, but Plaintiff
26   minimized both when questioned; on exam he appeared sedated and mumbled responses.
27   (AR 691). Plaintiff was assessed to be high risk for self-harm due to prior suicide attempts,
28   noncompliance with treatment plan (including multiple no-show attempts and overuse of


                                                 -5-
      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 6 of 38



 1   narcotics), and high possibility of substance abuse. Cymbalta was increased for pain,
 2   depression, and anxiety, and Clonazepam continued for anxiety and panic attacks.
 3          On July 10, 2014 Plaintiff reported sleeping through most of the day and denied
 4   thoughts of harming himself or others. (AR 646). He requested therapy, recommended by
 5   his attorney, because the court would only allow supervised visitation with his daughters
 6   and would reevaluate the situation if Plaintiff complied with treatment. (AR 647). Plaintiff
 7   denied any illicit drug use.
 8          On October 22, 2014 Plaintiff reported he had not been sleeping and was up for 3–
 9   4 days then crashed for 2–3 days. (AR 621). He had decreased motivation, low energy,
10   anxiety, and passive suicidal ideation. Plaintiff reported medication compliance and was
11   agreeable to adding quetiapine for mood augmentation. (AR 622).
12          A December 11, 2014 compensation and pension exam notes that Plaintiff was
13   diagnosed with major depressive disorder, recurrent, unspecified, and had occupational and
14   social impairment with reduced reliability and productivity. (AR 610–611). Plaintiff
15   reported that he had been unemployed for a year, spent his days sleeping 10–12 hours and
16   watching television, and had days with no appetite. (AR 612–613). When his daughters
17   were visiting, he would play with them, take them to the park, and help bathe and care for
18   them. (AR 613). He helped to feed his mother’s horses and did some housework but was
19   limited by back pain. On exam Plaintiff had poor hygiene, normal speech and behavior,
20   flat affect and appeared groggy and heavily medicated, normal thought processes and
21   content, good insight and judgment, and low energy cognitively and physically. (AR 617).
22   The psychologist noted Plaintiff’s maladaptive personality traits caused disturbances of
23   motivation and mood, difficulty in establishing and maintaining effective relationships and
24   adapting to stressful circumstances, impaired impulse control and judgment, and suicidal
25   ideation. (AR 619).
26          On January 28, 2015 Plaintiff reported depressed mood, feeling worthless, and
27   decreased energy, concentration, and appetite. (AR 972). He continued to stay up for
28   several days without sleeping, then crashing and sleeping for long periods. On exam


                                                -6-
      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 7 of 38



 1   Plaintiff appeared somewhat disheveled and tired, had depressed mood and constricted
 2   affect with some reactivity, and insight and judgment were fair to limited. (AR 973–974).
 3   Clonazepam and quetiapine were discontinued, and lamotrigine started for mood
 4   stabilization. (AR 975).
 5          On June 24, 2015 Plaintiff was depressed secondary to chronic pain and not having
 6   unsupervised visitation with his children. (AR 1403). He had been homeless for a few
 7   months but was now living with his mother and taking his medications again. Plaintiff
 8   reported sleeping 2–12 hours per night, low to normal energy, fair concentration and focus,
 9   and denied drug use. (AR 1404).
10          On September 18, 2015 Plaintiff stated he was always depressed and hadn’t felt
11   normal since depression started in his mid-20s. (AR 1381). Depression was 7/10, anxiety
12   3/10. Plaintiff reported he felt guilty, worthless, and hopeless, energy was low,
13   concentration ok, and appetite up and down. The assessment notes that Plaintiff was one
14   criteria short of MDD and had anxiety around crowds. (AR 1383). He felt like he couldn’t
15   work due to his pain and refused to do therapy.
16          On October 23, 2015 Plaintiff stated his mood was “whatever happens, happens”
17   and that he had no enjoyment in life. (AR 1373). He spent his days sleeping and watching
18   tv, had low energy, and couldn’t concentrate. He denied suicidal ideation but said he
19   wouldn’t tell his therapist. Plaintiff stated there was nothing keeping him around; he would
20   want to die but he wouldn’t do it because things change eventually. Plaintiff said he lost
21   his Trazadone or his step dad stole his pills. He reported continued anxiety around crowds.
22   The assessment notes Plaintiff continued to meet the criteria for MDD, severe without
23   psychotic symptoms. (AR 1376). Hospitalization was recommended but Plaintiff refused
24   and said he would go to the emergency department if he started to plan suicide.
25          Urine screens on June 18, 2015, October 29, 2015, February 19, 2016, and August
26   22, 2016 were positive for opiates, and positive for oxycodone on February 19 and August
27   22, 2016. (AR 1184–1185).
28          On April 5, 2016 Plaintiff stated that he was told by his psychiatrist at COPE that


                                                -7-
      Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 8 of 38



 1   he might be bipolar and they wanted to start him on a mood stabilizer. (AR 1282). Plaintiff
 2   endorsed depressive symptoms with increased somnolence, anhedonia, and poor memory
 3   and concentration, and complained of social phobia with difficulty interacting with others.
 4   Plaintiff reported sleeping 14 hours a day and denied substance use. On exam he was
 5   depressed and anxious with flat affect, concentration and memory were poor, and insight
 6   and judgment were fair.
 7          Notes from April 23 and April 25, 2016 document that Plaintiff was missing
 8   appointments, not complying with treatment, and not responding to calls or letters. (AR
 9   1278–1279).
10          On September 16, 2016 Plaintiff saw Dr. Honory; he was 15 minutes late and had
11   missed his last two appointments with Dr. Honory. (AR 1242). Plaintiff reported ongoing
12   depression, low energy, poor appetite, thoughts of hopelessness and worthlessness, and
13   chronic insomnia. He could fall asleep for an hour with trazadone but then would wake
14   back up; after several days he would crash and sleep for 14 hours. Plaintiff was totally
15   exhausted and had short term memory problems and difficulties with attention, and lead a
16   reclusive lifestyle due to anxiety and panic attacks. Plaintiff claimed that he was told at
17   COPE that he had bipolar disorder and was to start on lithium, but he wanted a second
18   opinion from the VA. Dr. Honory noted Plaintiff did not endorse any symptoms that would
19   be consistent with hypomania. Plaintiff denied drug use. (AR 1243). On exam he was
20   slightly disheveled, visibly groggy, in mild distress, had difficulty following conversation,
21   was cooperative and pleasant, affect was restricted and despondent, recent memory was
22   poor and remote intact, and insight, judgment, attention, and concentration were poor. (AR
23   1243–1244). Dr. Honory assessed recurrent major depressive disorder and anxiety NOS,
24   and noted Plaintiff continued to have chronic symptoms of depression and anxiety that
25   were quite debilitating. (AR 1245). Plaintiff also had a history of noncompliance and had
26   not been seen since October 2015. Dr. Honory prescribed Seroquel in place of trazadone
27   for depression and insomnia.
28          On November 3, 2016 Plaintiff had delayed responses to questions, flat affect, and


                                                 -8-
         Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 9 of 38



 1   poor eye contact, and expressed interest in the methadone clinic program. (AR 1220).
 2            On December 12, 2016 Plaintiff described his mood as horrible and appeared to be
 3   in great discomfort from back spasms. (AR 1205). He would go from happy to sleeping all
 4   the time, attributed his poor mood to ongoing stressors, and thought about suicide “all of
 5   the time.” Plaintiff admitted using opioids with vague details on what or how much he was
 6   using and wanted to get into the methadone program. On exam he was disheveled, had
 7   poor eye contact, depressed mood and blunted affect, and limited insight and judgment.
 8   (AR 1206). An addendum from Dr. Honory noted Plaintiff’s ongoing substance abuse
 9   likely contributed to his dysregulation of mood and sleep schedule. (AR 1207).
10            A December 22, 2016 admission evaluation form documents that Plaintiff used
11   oxycodone, morphine, and heroin, and was currently injecting 1–3 grams of heroin a day.
12   (AR 1201). Plaintiff was also currently smoking methamphetamine 3 times per week and
13   using benzodiazepines. Plaintiff was assessed as high risk for acute withdrawal due to
14   psychological dependence on opiates. (AR 1202). Plaintiff was admitted to the methadone
15   program and was asked not to refill his opioid prescriptions. (AR 1203).
16            On January 12, 2017 Plaintiff reported he was struggling with cravings because of
17   his depression. (AR 1356). He was interactive, had good eye contact, and thought processes
18   logical. On January 27, 2017 Plaintiff reported he was still craving. (AR 1355). He was
19   able to identify his feelings with his mania and depression and was interactive with logical
20   thought processes. On February 10, 2017 Plaintiff reported he was doing well. (AR 1354).
21            A hospital discharge summary dated February 16, 2017 notes that Plaintiff’s
22   diagnoses on admission were depression, meth use, and heroin abuse on methadone. (AR
23   1121).
24            A February 21, 2017 note from the veteran’s court documents that Plaintiff was well
25   groomed, alert and oriented, had good eye contact, and mood was euthymic with affect
26   congruent. (AR 1302). Plaintiff had not attended treatment as the judge requested2 and was
27   upset that his drug use was disclosed.
28   2
      The court ordered Plaintiff to attend substance abuse counseling and would not accept his
     visits to the methadone program as a form of substance abuse treatment. (AR 1355).

                                                 -9-
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 10 of 38



 1          At a May 4, 2017 appointment with Dr. Honory, Plaintiff reported he was not doing
 2   well and had increased stress due to financial issues and warrants for failure to appear at
 3   veteran’s court. (AR 1641–1642). Plaintiff was still attending the methadone program but
 4   admitted to using IV heroin several times a month, with his last use the day before. (AR
 5   1642). Plaintiff also admitted to not taking his psychiatric medications for the past few
 6   months, reported feeling depressed and hopeless with very poor energy and fragmented
 7   sleep, and feeling suicidal for the past few weeks. Dr. Honory suggested hospitalization to
 8   detox from heroin and stabilize on medications, but Plaintiff declined citing other
 9   responsibilities, like an upcoming disability application hearing. On exam Plaintiff
10   appeared sedated and mildly distressed, affect was restricted and despondent, and attention,
11   concentration, insight, and judgment were poor. (AR 1643–1644). Dr. Honory noted
12   Plaintiff had a history of noncompliance with appointments and pharmacotherapy, and
13   although he was in the methadone clinic, he was using IV heroin intermittently. (AR 1644).
14   Dr. Honory recommended better medication compliance, full sobriety, and attending
15   substance abuse counseling. (AR 1644–1645).
16          A May 7, 2017 urine screen was positive for amphetamine, opiates, and methadone.
17   (AR 1460).
18          A May 12, 2017 hospital discharge summary states that Plaintiff reported to the
19   emergency department with suicidal ideation. (AR 1470). On admission, he was positive
20   for amphetamines, heroin, and methadone, and admitted to using heroin and meth the week
21   before. He reported an increase in depression since running out of psych meds after missing
22   a February appointment. On discharge Plaintiff reported his mood was a “180” from when
23   he was admitted, with depression as 1/10 and only feeling depressed when thinking about
24   his financial stressors. (AR 1494). Plaintiff reported infrequent cravings and said his
25   sobriety plan was to attend intensive outpatient classes 3x weekly at La Frontera.
26          At a June 7, 2017 appointment with Dr. Honory, Plaintiff admitted he was not fully
27   compliant with his medications after discharge from the hospital. (AR 1481). On days he
28   takes them, his mood was fairly stable, he was not depressed, irritability was diminished,


                                                - 10 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 11 of 38



 1   and he could sleep better. On days he did not take them, he became more irritable and
 2   agitated and could not sleep. Plaintiff had some chronic thoughts of hopelessness and
 3   suicidal ideation, but without any intent to act on them. He had started attending La
 4   Frontera’s intensive outpatient program. On exam Plaintiff’s affect was restricted, thought
 5   processes logical and goal directed, and attention, concentration, insight, and judgment
 6   were improved. (AR 1482–1483). The diagnosis was recurrent major depressive disorder,
 7   unspecified anxiety disorder, and opiate use disorder. (AR 1483). Dr. Honory noted
 8   Plaintiff had a history of noncompliance with appointments and pharmacotherapy, and
 9   although he was in the methadone clinic, he was using IV heroin intermittently, but was
10   reportedly clean and sober since his hospital discharge. Dr. Honory recommended better
11   medication compliance, full sobriety, and attending substance abuse counseling. (AR
12   1484).
13            A June 27, 2017 methadone program discharge plan states that Plaintiff was being
14   discharged for being AWOL, not contacting the clinic, and not dosing for 9+ days. (AR
15   1476).
16            A July 19, 2017 letter from Dr. Honory states that Plaintiff had been under his care
17   since March 18, 2016, and that Plaintiff was recently hospitalized and in the process of
18   reestablishing care at the VA medical center. (AR 1654). Dr. Honory stated that Plaintiff
19   was interested in pursuing Social Security disability because he was unable to work.
20            On August 24, 2017 Plaintiff called wanting to restart the methadone program. (AR
21   1787). A September 22, 2017 note documents that Plaintiff had returned to the clinic; he
22   was continuing to use heroin until he got a stable dose of methadone. (AR 1782). On
23   November 13, 2017 Plaintiff was discharged from the clinic for failing to show for dosing
24   since November 2, 2017. (AR 1776). He had been admitted to the program twice and both
25   times continued to use and no-show for appointments. Plaintiff’s urine screens showed he
26   continued to use substances and needed a higher level of care.
27            On November 14, 2017 Plaintiff called requesting to come back to the methadone
28   program. (AR 1775). At an intake appointment on November 24, 2017, Plaintiff stated he


                                                 - 11 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 12 of 38



 1   broke up with his girlfriend and needed to get clean. (AR 1773). He reported daily IV use
 2   of heroin, smoking methamphetamines 3x weekly, and past use of benzodiazepines. At a
 3   November 27, 2017 assessment, Plaintiff’s mood was anxious and irritable with congruent
 4   affect, thought processes disorganized, and judgment, impulse control, and insight were
 5   poor. (AR 1771). On December 5, 2017 Plaintiff reported not using in the past few days;
 6   on exam he was interactive with logical thought processes. (AR 1735).
 7          A November 30, 2017 compensation and pension exam lists Plaintiff’s diagnoses as
 8   opioid use disorder, severe, and substance-induced depressive disorder, moderate. (AR
 9   1750). Plaintiff’s opioid use disorder was assessed to result in marked social and
10   occupational impairment, and his substance-induced depressive disorder to result in
11   moderate impairment in social and occupational functioning. (AR 1750–1751). Further,
12   his opioid use disorder was “assessed to be his primary limiting condition in regards to
13   social and occupational impairment[,]” and his “depressive disorder [was] assessed to be
14   secondary to his chronic substance abuse.” (AR 1752). The report states that:
15                 Give the Veteran’s pervasive history of substance abuse, it is
                   presently difficult to establish, within a reasonable degree of
16                 clinical certainty, the presence of a depressive disorder that
                   might be independent of his substance use without resorting to
17                 speculation. The Veteran would require a sufficient period of
                   sobriety in order to determine the presence of an independent
18                 depressive disorder (i.e., unspecified depression, major
                   depression).
19
20   (AR 1750–1751). The report further states that although Plaintiff did not meet DSM-5
21   criteria for a personality disorder, he reported “a pattern of behavior, inner experience,
22   cognition, difficulties with impulse control, and problematic interpersonal functioning that
23   strongly suggests the presence of maladaptive personality traits.” (AR 1751).
24          Plaintiff reported that he stopped working in 2012 because he felt overwhelmed and
25   had chronic pain issues, and had not sought employment because he wasn’t stable, didn’t
26   have any motivation, and didn’t care to try. (AR 1754). Records indicated issues with
27   timeliness and attendance and maintaining work standards. Id.; see AR 1760–1761.
28   Plaintiff also reported legal problems, including missing court dates and outstanding


                                                - 12 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 13 of 38



 1   warrants, and financial issues stemming from overpayment by the VA that resulted in
 2   payments ceasing, Plaintiff owing $4,000.00, and Plaintiff being evicted. (AR 1761).
 3   Plaintiff stated he did not drink and denied current drug use; he last used heroin the month
 4   before after first using in 2014 or 2015. (AR 1762). He was running out of his pain
 5   medications halfway through the month and would supplement with heroin, using it daily
 6   when he ran out of his prescription opioids. Plaintiff admitted seeking out providers who
 7   would prescribe him opioids and often ran out significantly prior to his refill. He also tried
 8   meth a few times with his ex-girlfriend and last used earlier in 2017.
 9          On exam Plaintiff was calm and cooperative, evasive at times, and a vague,
10   inconsistent historian. (AR 1763). Mood was dysthymic, thought processes and content
11   normal, and insight and judgment fair to poor. Plaintiff noted a history of thoughts of self-
12   harm but denied any plan or intent, and a history of self-injurious behavior but was vague
13   in responding as to onset and last occurrence. (AR 1763–1764). He reported daily
14   symptoms of depression including diminished motivation, activity, and appetite, anxious
15   agitation/panic, irritability/aggression, and a “don’t care” attitude. (AR 1764). He denied
16   symptoms associated with panic, phobias, obsessions/compulsions, eating disorders,
17   mania/hypomania, or symptoms associated with a thought disorder, and did not endorse
18   any symptoms consistent with PTSD. (AR 1764–1765). Plaintiff denied socially engaging
19   with friends or engaging with family but contradicted this multiple times by mentioning
20   hanging out with friends and seeing his uncle every few days. (AR 1766).
21          The report concluded that Plaintiff’s
22                 Opioid Use Disorder and associated depressive symptoms are
                   assessed to impact his ability to function in an occupational
23                 environment markedly and in the following ways: Difficulty
                   being reliable and consistent; difficulties completing
24                 occupational tasks; difficulties tracking; meeting deadlines to
                   standard; difficulties focusing/concentrating; difficulties with
25                 judgment and decision making; difficulties managing impulse
                   control; difficulties remembering new information; and
26                 difficulties coping or appropriately managing the stresses
                   associated with a normal work environment (i.e., problem
27                 solving, increased work tempo, interpersonal issues).
28
     (AR 1767).

                                                 - 13 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 14 of 38



 1          A December 14, 2017 VA decision continued Plaintiff’s rating for major depressive
 2   disorder with opioid use disorder as 70 percent disabling. (AR 469). This was based on:
 3   unprovoked irritability with periods of violence, depressed mood, disturbances of
 4   motivation and mood, difficulty in adapting to a work like setting, impaired judgment,
 5   anxiety, occupational and social impairment with occasional decrease in work efficiency
 6   and intermittent periods of inability to perform occupational tasks (although generally
 7   functioning satisfactorily), difficulty in establishing and maintaining work and social
 8   relationships, impaired impulse control, and chronic sleep impairment. (AR 471).
 9          A February 15, 2018 note from the methadone program states that Plaintiff was
10   continuing to gain stability on methadone. (AR 1731). On March 9, 2018 and April 12,
11   2018 Plaintiff was cheerful and interactive with logical thought processes. (AR 1715;
12   1725). On April 6, 2018 Plaintiff reported he was doing well. (AR 1717). On June 7, 2018
13   Plaintiff was remaining compliant with the clinic and had negative urinalysis. (AR 1694).
14          On April 23, 2018 Plaintiff saw Dr. Honory and said he was “up and down.” (AR
15   1696). Dr. Honory noted that he was relatively stable psychiatrically, continued to struggle
16   with increased psychosocial stressors, and continued to experience pain. (AR 1697).
17   Plaintiff reported sobriety from prescription opiates for at least several months. He felt
18   Duloxetine was helpful for his mood and Seroquel helped him fall asleep, but he still woke
19   up intermittently. Plaintiff had some fleeting thoughts about life not being worth living but
20   was “clearly future oriented.” On exam mood was “so-so” and affect restricted, thought
21   processes were logical and goal directed, and attention, concentration, insight, and
22   judgment were improved. (AR 1698–1699).
23          A February 28, 2019 VA decision increased Plaintiff’s rating for PTSD with major
24   depressive disorder and resolved opioid use disorder from 70 percent to 100 percent
25   disabling, effective February 20, 2019. (AR 67).
26          An August 16, 2019 mental medical source statement (“MSS”) by Dr. Honory states
27   that he had seen Plaintiff 5 times since 2016 for PTSD and major depressive disorder. (AR
28   104). Dr. Honory noted that Plaintiff had irritability, hypervigilance, flashbacks,


                                                - 14 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 15 of 38



 1   interrupted sleep, and poor energy and motivation, had limited response to medication, and
 2   his prognosis was guarded. Dr. Honory opined that Plaintiff was seriously limited in ability
 3   to remember work-like procedures, understand, remember, and carry out short and simple
 4   instructions, sustain an ordinary routine without special supervision, make simple work-
 5   related decisions, ask simple questions or request assistance, respond appropriately to
 6   changes in routine, deal with normal work stress, be aware of normal hazards, set realistic
 7   goals or make plans independent of others, deal with stress of semiskilled and skilled work,
 8   adhere to basic standards of neatness and cleanliness, travel in unfamiliar places, and use
 9   public transportation. (AR 106–107). Further, Plaintiff was unable to meet competitive
10   standards for ability to maintain attention for a 2-hour segment, maintain regular attendance
11   and be punctual, work in coordination with or proximity to others without being distracted,
12   complete a normal workday and workweek without interruption from psychologically
13   based symptoms, perform at a consistent pace, accept instructions and respond
14   appropriately to criticism from supervisors, get along with coworkers and peers,
15   understand, remember, and carry out detailed instructions, interact appropriately with the
16   general public, and maintain socially appropriate behavior. Dr. Honory opined that Plaintiff
17   would be absent from work more than 4 days per month, that his impairments were
18   consistent with the assessed functional limitations, and that his limitations began in 2009.
19   (AR 108–109).
20          A September 13, 2019 physical MSS by Dr. Hartog states that Plaintiff has PTSD,
21   major depression, and chronic low back pain. (AR 94). Dr. Hartog indicated that Plaintiff
22   would be off task 25% or more of the workday due to depression and PTSD, was capable
23   of low stress work, and would be absent two days per month due to his impairments. (AR
24   97). The symptoms and limitations assessed applied as of September 13, 2019. (AR 98).
25          An October 1, 2019 addendum to Dr. Honory’s MSS indicates that in the absence
26   of substance use, Plaintiff continues to experience all limitations described in the MSS,
27   still has the signs and symptoms described in the MSS, still has mental impairments that
28   would cause him to be absent from work more than 4 days per month, and would be off


                                                - 15 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 16 of 38



 1   task more than 10% of the workday. (AR 93).
 2             ii.   COPE
 3            A 2015 intake form documents that Plaintiff reported he had no drug issues and no
 4   substance use in the past year. (AR 1053–1054). On exam Plaintiff’s mood was relaxed
 5   with flat affect, his self-concept was self-assured and realistic, speech was basic and
 6   appropriate to conversation and thought content, thought processes were logical and
 7   relevant, memory was capable of retention and recall, and judgment, insight, and impulse
 8   control were good. (AR 1060–1062). The clinical summary noted Plaintiff was seeking a
 9   psych eval for court; he had depression with symptoms appearing slightly every day and
10   manifesting as general sadness, light anger, isolation, and lack of motivation. (AR 1062).
11   His risk assessment was low: he was receiving treatment from the VA and while he
12   experienced depression symptoms often, he was knowledgeable about his diagnosis and
13   how to best maintain his current status and was actively pursuing self-improvement by
14   working out and working to gain unsupervised visitation with his children. (AR 1062–
15   1063). The diagnosis was major depressive disorder, recurrent episode, unspecified degree,
16   with a GAF score of 71 (indicating slight impairment if symptoms are present). (AR 1063,
17   1065).
18            At a March 24, 2016 psychiatric evaluation Plaintiff had fair concentration, flat
19   affect, depressed mood, and good insight and judgment. (AR 1108). He reported being
20   diagnosed with depression in 2011 when he left the military, with depression manifesting
21   as hopelessness, suicidal thoughts, spontaneous tearfulness, hypersomnia, insomnia,
22   sadness, isolation, and lack of joy, appetite, energy, and motivation. Plaintiff reported
23   periods of not sleeping for 2–3 days and periods of extreme energy where he slept for only
24   30 minutes, then crashing and sleeping for 18 hours. He also reported increased irritability
25   and anger, racing thoughts, impulsivity like buying cars, mood swings, paranoia,
26   nightmares and flashbacks, suicidal thoughts, cutting, and anxiety. Plaintiff stated
27   duloxetine was not helpful for his depression, and individual and group therapy were not
28   helpful. He denied use of street drugs or alcohol. (AR 1109). On exam Plaintiff was


                                                - 16 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 17 of 38



 1   pleasant and cooperative with good eye contact, engaged well during the interview,
 2   answered all questions appropriately, and concentration was good with good judgment and
 3   insight. The diagnostic impression noted symptoms were suggestive of bipolar disorder
 4   current episode depressed and PTSD, and lithium was prescribed for mood instability.
 5            A September 16, 2016 review summary notes that Plaintiff last reported he was
 6   taking lithium for depression, received through the VA, and that it was effective in
 7   managing his symptoms. (AR 1015). There was inconclusive information to determine his
 8   overall functioning and current progress, but Plaintiff appeared to be stabilized and
 9   reported he was doing well. (AR 1016). Plaintiff reported no issues with substance abuse
10   or dependence, and his goal was to gain better control over his depressive symptoms and
11   maintain his good shape. (AR 1016–1017).
12            Client service notes from 2015 and 2016 document multiple cancelled and no-show
13   appointments (AR 1006–1012, 1032, 1106), and difficulty reaching Plaintiff by phone.
14            On September 18, 2015, April 27, 2016, and December 5, 2016, Plaintiff reported
15   no drug use. (AR 1032).
16            On December 5, 2016 Plaintiff was closed from services due to lack of contact. (AR
17   1082).
18            iii.   Dr. Ruben
19            On June 2, 2014 Dr. Ruben completed a MSS and noted Plaintiff’s diagnoses were
20   PTSD, depression, anxiety, migraines, degenerative joint disease, and lower back pain.
21   (AR 979). Dr. Ruben indicated that Plaintiff’s psychological conditions affected his
22   physical conditions, and that Plaintiff would be absent from work more than 4 days per
23   month because of his impairments. (AR 981, 983, 989). Dr. Ruben opined that Plaintiff
24   had limited but satisfactory ability to understand, remember, and carry out short and simple
25   instructions, and seriously limited ability to perform at a consistent pace without an
26   unreasonable number of rest periods, understand, remember, and carry out detailed
27   instructions, set realistic goals or make plans independently of others, deal with stress of
28   skilled and semiskilled work, interact appropriately with the public, maintain socially


                                                - 17 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 18 of 38



 1   appropriate behavior, adhere to basic standards of neatness and cleanliness, travel in
 2   unfamiliar places, and use public transportation. (AR 986–987). Plaintiff was unable to
 3   meet competitive standards for ability to remember work-like procedures, maintain
 4   attention for 2-hour segments, maintain regular attendance and be punctual, sustain an
 5   ordinary routine without special supervision, work in coordination with or proximity to
 6   others, make simple work-related decisions, complete a normal workday and workweek
 7   without interruption from psychologically based symptoms, ask simple questions or
 8   request assistance, accept instructions and respond appropriately to criticism from
 9   supervisors, get along with co-workers or peers, respond appropriately to changes in a
10   routine work setting, deal with normal work stress, and be aware of normal hazards. (AR
11   896). Dr. Ruben further opined that Plaintiff had marked functional limitations in activities
12   of daily living, social functioning, and concentration, persistence, or pace. (AR 897). Dr.
13   Ruben did not check the box indicating whether alcohol or substance abuse contributed to
14   Plaintiff’s mental limitations. (AR 989).
15           iv.   ME
16          At the hearing before the ALJ on May 8, 2018, Dr. Sherman testified as a medical
17   expert. (AR 159). Dr. Sherman noted that she had reviewed records 1F through 14F in
18   preparation for the hearing. (AR 166). She opined that Plaintiff did not meet any listings
19   except for when he was using IV heroin, methamphetamines, and cocaine 3 because then
20   all the Paragraph B criteria would be marked. The ALJ noted that Plaintiff testified that he
21   had been sober since November 2017, but that they did not have any records from that time
22   period. Dr. Sherman agreed, noting that the records she reviewed documented used of
23   methamphetamine, cocaine, heroin, and opiates in December 2016, benzodiazepines in
24   January 2015, and heroin and methamphetamine in May 2017. (AR 167–168).
25          The ALJ asked Dr. Sherman to assume a hypothetical individual with the capacity
26   for light level work with physical and mental limitations. (AR 168). Dr. Sherman stated
27   that the parameters sounded reasonable and similar to what she was going to say, and
28   3
      Plaintiff testified that he never used cocaine and that there must be a mistake in the record.
     (AR 174–175).

                                                 - 18 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 19 of 38



 1   further stated that Plaintiff’s psychiatric problems were related to his substance use, as
 2   noted throughout the record. (AR 169). Dr. Sherman stated that the record suggested that
 3   Plaintiff did not have dramatic motivation for work, and that if he really wanted to work,
 4   he could have some contact with the public, even though he had some difficulty with anger
 5   issues. (AR 170).
 6          Dr. Sherman testified that she did not agree with Dr. Honory’s opinion at Exhibit
 7   13F (the letter stating Plaintiff was interested in pursuing disability benefits because he was
 8   unable to work), or with Dr. Ruben’s opinion, and noted Dr. Ruben had his license
 9   suspended for writing inappropriate opiate prescriptions to patients. (AR 171).
10          B.     ALJ’s Findings
11          The ALJ found that Plaintiff had the severe impairments of degenerative disc
12   disease, major joint dysfunction, depressive disorder, anxiety-related disorder, and
13   polysubstance abuse. (AR 24). The ALJ found that Plaintiff’s mental impairments met the
14   listings for 12.04 (depressive disorders) and 12.06 (anxiety and obsessive-compulsive
15   disorders) of 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ found that the Paragraph
16   A criteria were satisfied for listings 12.04 and 12.06 because Plaintiff had a substance-
17   induced depressive disorder and anxiety disorder. The ALJ also found that the Paragraph
18   B criteria were satisfied because, with substance abuse, Plaintiff had marked limitation in
19   understanding, remembering, or applying information; interacting with others;
20   concentration, persistence, or maintaining pace; and in adapting or managing oneself. (AR
21   26); see 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00.4 However, the ALJ concluded that if
22   4
       Mental impairments are evaluated using the technique outlined in 20 C.F.R. § 404.1520a.
     The Commissioner must first evaluate the claimant’s symptoms, signs, and laboratory
23   findings to determine whether the claimant has a medically determinable mental
     impairment. 20 C.F.R. § 404.1520a(b). If the Commissioner determines that the claimant
24   does have a medically determinable mental impairment, the Commissioner must specify
     the findings that substantiate the presence of the impairment, and then rate the degree of
25   functional limitation resulting from the impairment. Id. The Commissioner considers four
     areas of functional limitation: ability to understand, remember, or apply information;
26   interact with others; concentrate, persist, or maintain pace; and adapt or manage oneself.
     20 C.F.R. § 404.1520a(c)(4). The degree of limitation is rated as none, mild, moderate,
27   marked, or extreme. Id. The Commissioner then determines the severity of the mental
     impairment. 20 C.F.R. § 404.1520a(d). If the Commissioner rates the degree of limitation
28   as “none” or “mild,” the Commissioner will generally conclude that the impairment is not
     severe, unless the evidence otherwise indicates that there is more than a minimal limitation

                                                 - 19 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 20 of 38



 1   substance abuse was stopped, Plaintiff’s mental impairments would not meet or medically
 2   equal listings 12.04 or 12.06. (AR 29). Further, without substance abuse, the Paragraph B
 3   criteria would not be satisfied because Plaintiff would have only mild limitation in
 4   understanding, remembering, or applying information, and moderate limitation in
 5   interacting with others; concentration, persistence, or maintaining pace; and in adapting or
 6   managing oneself. (AR 29–30).
 7           The ALJ gave consideration and partial weight to the VA disability rating, noting
 8   that the VA providers had the opportunity to evaluate Plaintiff’s impairments and
 9   limitations and the extent to which they affected his ability to perform work-related
10   activities, and that the assessed marked mental limitations (with substance abuse) were
11   supported by the psychiatric expert’s testimony. (AR 27). However, because Plaintiff’s
12   mental impairments were intertwined with substance abuse and medical noncompliance,
13   the VA disability rating was given some limited weight.
14          The ALJ gave limited weight to Dr. Ruben’s physical and mental MSS from 2014
15   because there were no accompanying treatment notes from 2014, and Plaintiff was being
16   treated at the VA at that time. (AR 27).
17          The ALJ gave limited weight to treating psychiatrist Dr. Honory’s July 2017
18   statement that Plaintiff was interested in pursuing DIB because he was unable to work
19   because although the record documented Plaintiff’s treating relationship with Dr. Honory,
20   the record also documented ongoing substance abuse and treatment noncompliance. (AR
21   27).
22          The ALJ gave significant weight to psychiatric expert Dr. Sherman’s opinion that
23   Plaintiff’s condition did not meet listing level severity unless he was using drugs because
24   Dr. Sherman was a board-certified psychiatrist who was familiar with the Commissioner’s
25   regulations for evaluating disability, and because her opinion was based on clinical findings
26   and was consistent with the record as a whole. (AR 27–28).
27          The ALJ gave partial weight to the state agency consultant opinions that there was
28
     in the claimant’s ability to do basic work activities. Id.

                                                  - 20 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 21 of 38



 1   no evidence of substance abuse because at the time the assessments were made, there was
 2   no evidence of Plaintiff’s polysubstance abuse available in the record. (AR 28).
 3             The ALJ found that, if Plaintiff stopped the substance use, he would have the RFC
 4   to perform a reduced range of light work with the following limitations: occasionally climb
 5   ladders, ropes, and scaffolds; occasionally lift right upper extremity above shoulder;
 6   frequently climb ramps or stairs, balance, stoop, kneel, crouch, and crawl; limited to
 7   simple, routine tasks and cannot perform tasks in a fast-paced production environment such
 8   as the pace of work in a fast food restaurant; limited to only occasional interaction with
 9   supervisors and coworkers; limited to only brief, intermittent, and superficial public
10   interaction; and can attend and concentrate in 2-hour blocks of time in an 8-hour workday
11   with two customary 10–15 minute breaks and a 30–60 minute lunch period. (AR 30). The
12   ALJ found that, if Plaintiff stopped the substance use, he could not perform his PRW as a
13   fast-food manager or a first sergeant in the army. (AR 36). However, Plaintiff could
14   perform other work such as routing clerk, mail clerk, and silver wrapper. (AR 37).
15             The ALJ concluded that substance use disorder was a contributing factor material
16   to the determination of disability because Plaintiff would not be disabled if he stopped the
17   substance use, and Plaintiff was therefore not disabled. (AR 37).
18      III.      Standard of Review
19             The Commissioner employs a five-step sequential process to evaluate SSI and DIB
20   claims. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Heckler v. Campbell, 461
21   U.S. 458, 460–462 (1983). To establish disability the claimant bears the burden of showing
22   he (1) is not working; (2) has a severe physical or mental impairment; (3) the impairment
23   meets or equals the requirements of a listed impairment; and (4) the claimant’s RFC
24   precludes him from performing his past work. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
25   At Step Five, the burden shifts to the Commissioner to show that the claimant has the RFC
26   to perform other work that exists in substantial numbers in the national economy. Hoopai
27   v. Astrue, 499 F.3d 1071, 1074 (9th Cir. 2007). If the Commissioner conclusively finds the
28   claimant “disabled” or “not disabled” at any point in the five-step process, he does not


                                                 - 21 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 22 of 38



 1   proceed to the next step. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 2          The findings of the Commissioner are meant to be conclusive. 42 U.S.C. §§ 405(g),
 3   1383(c)(3). The court may overturn the decision to deny benefits only “when the ALJ’s
 4   findings are based on legal error or are not supported by substantial evidence in the record
 5   as a whole.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001). As set forth in
 6   42 U.S.C. § 405(g), “[t]he findings of the Secretary as to any fact, if supported by
 7   substantial evidence, shall be conclusive.” Substantial evidence “means such relevant
 8   evidence as a reasonable mind might accept as adequate to support a conclusion,”
 9   Valentine, 574 F.3d at 690 (internal quotations and citations omitted), and is “more than a
10   mere scintilla, but less than a preponderance.” Aukland, 257 F.3d at 1035. The
11   Commissioner’s decision, however, “cannot be affirmed simply by isolating a specific
12   quantum of supporting evidence.” Sousa v. Callahan, 143 F.3d 1240, 1243 (9th Cir. 1998).
13   “Rather, a court must consider the record as a whole, weighing both evidence that supports
14   and evidence that detracts from the Secretary’s conclusion.” Aukland, 257 F.3d at 1035
15   (internal quotations and citations omitted).
16          The ALJ is responsible for resolving conflicts in testimony, determining credibility,
17   and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). “When
18   the evidence before the ALJ is subject to more than one rational interpretation, [the court]
19   must defer to the ALJ’s conclusion.” Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,
20   1198 (9th Cir. 2004). This is so because “[t]he [ALJ] and not the reviewing court must
21   resolve conflicts in evidence, and if the evidence can support either outcome, the court may
22   not substitute its judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019
23   (9th Cir. 1992).
24          Additionally, “[a] decision of the ALJ will not be reversed for errors that are
25   harmless.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). The claimant bears the
26   burden to prove any error is harmful. McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011)
27   (citing Shinseki v. Sanders, 556 U.S. 396 (2009)). An error is harmless where it is
28   “inconsequential to the ultimate nondisability determination.” Molina v. Astrue, 674 F.3d


                                                - 22 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 23 of 38



 1   1104, 1115 (9th Cir. 2012); see also Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050,
 2   1055 (9th Cir. 2006). “[I]n each case [the court] look[s] at the record as a whole to
 3   determine whether the error alters the outcome of the case.” Molina, 674 F.3d at 1115. In
 4   other words, “an error is harmless so long as there remains substantial evidence supporting
 5   the ALJ’s decision and the error does not negate the validity of the ALJ’s ultimate
 6   conclusion.” Id. (internal quotations and citations omitted). Finally, “[a] claimant is not
 7   entitled to benefits under the statute unless the claimant is, in fact, disabled, no matter how
 8   egregious the ALJ’s errors may be.” Strauss v. Comm’r Soc. Sec. Admin., 635 F.3d 1135,
 9   1138 (9th Cir. 2011).
10      IV.      Discussion
11            Plaintiff argues that the ALJ erred by giving the ME’s opinion greater weight than
12   the treating or examining physician opinions when the ME did not observe, treat, or
13   examine Plaintiff, and did not review Exhibit 16F, which documents Plaintiff’s sobriety
14   and ongoing mental health issues. Plaintiff further alleges that the evidence does not
15   support the ALJ’s finding that substance abuse was a contributing factor material to the
16   disability determination, and that the Appeals Counsel erred in determining that the
17   additional evidence submitted by Plaintiff would not have changed the outcome of the
18   ALJ’s disability determination. Plaintiff states that remand for an award of benefits is
19   appropriate. Alternatively, Plaintiff states that the Court should find good cause for
20   Plaintiff’s failure to submit the new evidence previously and remand for consideration of
21   the evidence and instruction to the ALJ to reassess Plaintiff’s RFC based on all available
22   evidence, obtain new VE testimony and proffer a new hypothetical based on the new RFC,
23   and issue a new decision on Plaintiff’s disability.
24            The Commissioner argues that the ALJ properly evaluated the medical opinion
25   evidence in assessing Plaintiff’s RFC and that the ME’s opinion was consistent with
26   Plaintiff’s treatment record documenting a history of substance abuse with improved
27   mental health symptoms during periods of sobriety. The Commissioner further argues that
28   Plaintiff has not met his burden to show that substance abuse is not material to the disability


                                                 - 23 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 24 of 38



 1   determination, and that Plaintiff has not pointed to any evidence that he was disabled when
 2   not using drugs. Finally, the Commissioner contends that remand for consideration of the
 3   new evidence submitted by Plaintiff is inappropriate because Dr. Honory’s opinion was
 4   rendered after the ALJ’s decision, provides no support for the opinion that Plaintiff’s
 5   limitations began in 2009, and fails to explain how substance abuse affects Plaintiff’s
 6   limitations.
 7          The Court has considered the parties’ arguments and thoroughly reviewed the record
 8   in this matter. For the reasons explained below, the Court finds that the ALJ’s decision is
 9   supported by substantial evidence of record and that remand for consideration of Plaintiff’s
10   new evidence is not warranted. Accordingly, the Commissioner’s decision will be
11   affirmed.
12          A.      Substance Abuse Materiality
13          ALJ George Reyes found that Plaintiff was under a disability but ultimately
14   concluded that Plaintiff was not disabled because substance abuse disorder was a
15   contributing factor material to the determination of disability and Plaintiff would not be
16   disabled if he stopped the substance use. (AR 22, 37). Plaintiff contends that the evidence
17   does not support the ALJ’s finding because the ALJ failed to cite Plaintiff’s extended
18   periods of sobriety and that Plaintiff continued to experience mental health issues even
19   during sobriety. Plaintiff further contends that, to the extent that the record is not fully
20   developed on this issue, remand is required.
21          Pursuant to 42 U.S.C. § 423(d)(2)(C), an individual is not disabled “if alcoholism
22   or drug addiction would (but for this subparagraph) be a contributing factor material to the
23   Commissioner’s determination that the individual is disabled.” To determine whether the
24   drug addiction or alcoholism (“DAA”) is a contributing factor material to the determination
25   of disability, the ALJ determines whether the claimant’s other impairments would improve
26   to the point of nondisability in the absence of the DAA. SSR 13-2p, 2013 WL 621536 at
27   *7. The Ninth Circuit has made clear that the ALJ must first conduct the five-step
28   sequential analysis without separating out the impact of DAA. Bustamante v. Massanari,


                                                - 24 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 25 of 38



 1   262 F.3d 949, 955 (9th Cir. 2001). If, and only if, the ALJ finds that the claimant is disabled
 2   and there is medical evidence of DAA, then the ALJ must evaluate whether the claimant
 3   would still be disabled if he stopped using drugs or alcohol. Id.; see also Para v. Astrue,
 4   481 F.3d 742, 746–47 (9th Cir. 2007); Hoban v. Colvin, 2016 WL 4059200, *3 (D. Or.
 5   July 27, 2016) (“Bustamante requires a two-step process.”). If the remaining limitations
 6   would not be disabling after applying the sequential evaluation a second time, then the
 7   DAA is a contributing factor material to the determination of disability and the claim is
 8   denied. 20 C.F.R. §§ 404.1535, 416.935; SSR 13-2p, 2013 WL 621536 at *4.
 9          “[B]ecause medical science does not currently have a method for reliably predicting
10   the improvement of a co-occurring mental disorder without substance abuse, the ALJ must
11   rely on evidence in the case, and not exclusively on a medical expert, to ascertain the
12   materiality of a claimant’s DAA in the context of a co-occurring mental disorder.” Hoban,
13   2016 WL 4059200 at *6; see also SSR 13-2p, 2013 WL 621536 at *9 (“To support a
14   finding that DAA is material, we must have evidence in the case record that establishes
15   that a claimant with a co-occurring mental disorder(s) would not be disabled in the absence
16   of DAA. Unlike cases involving physical impairments, we do not permit adjudicators to
17   rely exclusively on medical expertise and the nature of claimant’s mental disorder.”).
18          Here, the ALJ conducted the five-step inquiry and determined that, when
19   considering all of Plaintiff’s impairments, including those caused by DAA, Plaintiff was
20   disabled. As required by the regulations, the ALJ then conducted the five-step inquiry a
21   second time and determined that DAA was material to the disability finding and that
22   Plaintiff was not disabled. The Court finds no error on this point.
23          The ALJ based his materiality finding on a thorough review of the treatment record,
24   concluding that the record established improvement in symptoms and conditions when
25   Plaintiff complied with treatment and abstained from illegal and prescription drug abuse.
26   (AR 35). While the ALJ also gave significant weight to the ME’s testimony, which
27   included the opinion that Plaintiff’s conditions did not meet listing severity in the absence
28   of DAA, the ALJ did not rely exclusively on this testimony to make his materiality finding.


                                                 - 25 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 26 of 38



 1   Rather, the ALJ appropriately noted instances in the record to support his findings that, in
 2   the absence of substance use, Plaintiff’s limitations would not satisfy the Paragraph B
 3   criteria, and that Plaintiff’s conditions improved when Plaintiff was sober and followed
 4   treatment recommendations. (AR 29, 31–35). For example, the ALJ noted that
 5   improvement was documented in a VA compensation and pension exam in late 2017. (AR
 6   35). Plaintiff reported last using heroin the previous month and last using
 7   methamphetamine earlier in the year and denied current drug use. Plaintiff was described
 8   as pleasant and cooperative, and memory, concentration, and attention were within normal
 9   limits. The ALJ also noted Plaintiff’s own statements that when he takes his psychiatric
10   medications, his mood is fairly stable, he is not depressed, irritability is diminished, and he
11   sleeps better. (AR 32). In addition, the ALJ noted that Plaintiff received treatment at the
12   VA for substance-induced mood disorder, methamphetamine use disorder, and opioid use
13   disorder, and that treatment notes documented a long history of opioid dependence, opiate
14   abuse linked to chronic pain issues, drug-seeking behavior and doctor shopping, numerous
15   treatment attempts, and continued substance abuse despite having interpersonal, physical,
16   occupational, legal, and psychological problems that could be exacerbated by use. (AR 25,
17   31). The ALJ also noted VA employability notes from 2017 indicating that Plaintiff’s
18   opioid use disorder and associated depressive symptoms markedly impacted his ability to
19   function in a work environment and would cause problems interacting with coworkers and
20   the public. (AR 25–26).5 Thus, the record reflects, and the ALJ noted, that Plaintiff’s
21   treatment providers documented drug abuse as a factor impacting Plaintiff’s mental
22   impairments and associated limitations.
23          The Court rejects Plaintiff’s claim that the ALJ failed to note that Plaintiff continued
24   to experience mental health symptoms during periods of sobriety. For example, the ALJ
25   noted that in early 2018, Plaintiff had been clean from illegal prescription opiates for
26   5
       The report indicated that Plaintiff’s opioid use disorder resulted in marked social and
     occupational impairment, and his substance-induced depressive disorder resulted in
27   moderate impairment in social and occupational functioning. (AR 1750–1751). Further,
     his opioid use disorder was “assessed to be his primary limiting condition in regards to
28   social and occupational impairment[,]” and his “depressive disorder [was] assessed to be
     secondary to his chronic substance abuse.” (AR 1752).

                                                 - 26 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 27 of 38



 1   several months. (AR 35). Treatment records from that time period documented that
 2   Plaintiff was relatively stable and was observed to be casual and relaxed with good eye
 3   contact, but also that Plaintiff had chronic symptoms of depression and anxiety, and
 4   stressors regarding his living situation, visitation with his children, and his disability
 5   application. (AR 35). Further, the ALJ did not find that Plaintiff had no mental health
 6   symptoms when he was sober; rather, the ALJ assessed that if Plaintiff stopped the
 7   substance use, Plaintiff would still have mild limitation in understanding, remembering, or
 8   applying information, and moderate limitations in concentration, persistence, or pace,
 9   interacting with others, and adapting or managing oneself. (AR 29). While these limitations
10   did not rise to listing level and did not satisfy the Paragraph B criteria, the ALJ considered
11   Plaintiff’s mental health conditions and associated limitations in the absence of DAA and
12   appropriately included those limitations in the RFC assessment. (AR 30).6
13          Plaintiff essentially asks the Court to reweigh the evidence more favorably to him,
14   but Plaintiff’s alternate interpretation is not enough to assign error to the ALJ’s findings.
15   “While the Court is required to examine the record as a whole, it may neither reweigh the
16   evidence nor substitute its judgment for that of the [ALJ].” Flaten v. Sec’y of Health &
17   Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995); see also Key v. Heckler, 754 F.2d 1545,
18   1549 (9th Cir. 1985) (“The medical evidence presented perhaps would permit a reasonable
19   mind to make a finding of disability. It also would permit a finding of no disability. When
20   there is evidence sufficient to support either outcome, we must affirm the decision actually
21   made.”). The ALJ appropriately identified evidence in the treatment record documenting
22   that DAA materially contributed to Plaintiff’s conditions and limitations, and in support of
23   the ALJ’s conclusion that Plaintiff would not be disabled but for his drug abuse. See
24   Guerrera v. Colvin, 2015 WL 875378 (D. Ariz. Mar. 2, 2015) (substantial evidence
25
     6
       The ALJ found that Plaintiff could perform a reduced range of light work with the
26   following non-exertional limitations: limited to simple, routine tasks and cannot perform
     tasks in a fast-paced production environment such as the pace of work in a fast food
27   restaurant; limited to only occasional interaction with supervisors and coworkers; limited
     to only brief, intermittent, and superficial public interaction; and can attend and concentrate
28   in 2-hour blocks of time in an 8-hour workday with two customary 10–15 minute breaks
     and a 30–60 minute lunch period. (AR 30).

                                                 - 27 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 28 of 38



 1   supported DAA materiality finding where record showed claimant’s mental functioning
 2   was significantly improved when sober, claimant had drug-seeking behavior and
 3   frequently tested positive for substances, and claimant admitted to hospital hopping to
 4   obtain drugs); Strand v. Barnhart, 2008 WL 5000119 (D. Ariz. Nov. 20, 2008) (substantial
 5   evidence supported DAA materiality finding where record illustrated history of alcohol
 6   abuse: claimant had multiple attempts at detox treatment but was not truthful about her
 7   drinking, record documented relapse, multiple physicians opined claimant would not be
 8   disabled absent alcoholism and could complete a work-week satisfactorily if she were
 9   sober, after 7 month period of sobriety claimant had no or only mild mental limitations,
10   and failure to comply with psychiatric treatment and medication was at times related to
11   claimant’s drinking); contra Cothrell v. Berryhill, 742 Fed. Appx. 232, 235 (9th Cir. July
12   18, 2018) (ALJ’s conclusion that DAA was material to disability was not supported by
13   substantial evidence where ALJ relied on statements of non-examining doctor who stated
14   claimant “had drug problems for a long time” based on report that claimant attended
15   inpatient program over 20 years before AOD, doctor recognized record on nature and
16   extent of DAA was inconsistent and vague, doctor opined that claimant had no more than
17   mild limitation in ADL, and doctor never opined on extent of DAA or its materiality; ALJ
18   also relied on lay witness statements, but witnesses never mentioned DAA; ALJ offered no
19   other basis for materiality finding); Schanzenbaker v. Colvin, 2014 WL 943351 (E.D.
20   Wash. Mar. 11, 2014) (ALJ erred by failing to evaluate which of claimant’s limitations
21   would remain if he stopped the substance use and instead summarily relied on medical
22   expert’s testimony that claimant would not be disabled without DAA; ALJ’s determination
23   that DAA materially contributed to disability was not supported by substantial evidence
24   where medical expert’s testimony was contradicted by treating and examining physician
25   testimony that abstinence from DAA would not improve claimant’s ability to function in
26   the workplace). Accordingly, the Court finds no error on this point.7
27   7
       Because the Court finds that substantial evidence supports the ALJ’s DAA materiality
     finding, the ALJ rejects Plaintiff’s contention that, if the record is not fully developed on
28   this issue, remand is required. See McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011)
     (“[A]n ALJ’s duty to develop the record further is triggered only when there is ambiguous

                                                - 28 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 29 of 38



 1          B.     Evaluation of Medical Testimony
 2          The ALJ called Dr. Sherman to testify as a psychiatric medical expert and gave her
 3   opinion significant weight. (AR 27–28). Plaintiff argues that it was error to give Dr.
 4   Sherman’s opinion greater weight than the treating or examining physician opinions when
 5   Dr. Sherman did not observe, treat, or examine Plaintiff, and did not review Exhibit 16F,
 6   which Plaintiff states documents his sobriety and ongoing mental health issues.
 7          In weighing medical source opinions in Social Security cases, the Ninth Circuit
 8   distinguishes among three types of physicians: (1) treating physicians, who actually treat
 9   the claimant; (2) examining physicians, who examine but do not treat the claimant; and (3)
10   non-examining physicians, who neither treat nor examine the claimant. Lester v. Chater,
11   81 F.3d 821, 830 (9th Cir. 1995). “As a general rule, more weight should be given to the
12   opinion of a treating source than to the opinion of doctors who do not treat the claimant.”
13   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Lester, 81 F.3d at 830).
14   “While the opinion of a treating physician is thus entitled to greater weight than that of an
15   examining physician, the opinion of an examining physician is entitled to greater weight
16   than that of a non-examining physician.” Garrison, 759 F.3d at 1012.
17          “If a treating or examining doctor’s opinion is contradicted by another doctor’s
18   opinion, an ALJ may only reject it by providing specific and legitimate reasons that are
19   supported by substantial evidence. This is so because, even when contradicted, a treating
20   or examining physician’s opinion is still owed deference and will often be entitled to the
21   greatest weight . . . even if it does not meet the test for controlling weight.” Garrison, 759
22   F.3d at 1012 (internal quotations and citations omitted). Specific, legitimate reasons for
23   rejecting a physician’s opinion may include its reliance on a claimant’s discredited
24   subjective complaints, inconsistency with the medical records, inconsistency with a
25   claimant’s testimony, or inconsistency with a claimant’s ADL. Tommassetti v. Astrue, 533
26   F.3d 1035, 1041 (9th Cir. 2008). “An ALJ can satisfy the substantial evidence requirement
27   by setting out a detailed and thorough summary of the facts and conflicting clinical
28
     evidence or when the record is inadequate to allow for proper evaluation of the evidence.”).

                                                 - 29 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 30 of 38



 1   evidence, stating his interpretation thereof, and making findings. The ALJ must do more
 2   than state conclusions. He must set forth his own interpretations and explain why they,
 3   rather than the doctors’, are correct.” Id. However, “when evaluating conflicting medical
 4   opinions, an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory,
 5   and inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211, 1216
 6   (9th Cir. 2005). Further, if the ALJ determines that the plaintiff’s subjective complaints are
 7   not credible, this is a sufficient reason for discounting a physician’s opinion that is based
 8   on those subjective complaints. Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1228
 9   (9th Cir. 2009). Lastly, the opinion of a non-examining physician cannot, by itself, be
10   substantial evidence to reject an examining or treating physician opinion. Lester, 81 F.3d
11   at 830–31.
12          Finally, the ALJ must evaluate medical opinions according to the requirements set
13   out in 20 C.F.R. § 404.1527(c): (1) the frequency of examination and the length, nature,
14   and extent of the treatment relationship; (2) the evidence in support of the opinion; (3) the
15   consistency of the opinion and the record as a whole; (4) whether the physician is a
16   specialist; and (5) other factors that would support or contradict the opinion.
17          In the present case, the ALJ gave Dr. Sherman’s opinion significant weight. (AR
18   28). Dr. Sherman testified that in preparation for the hearing, she reviewed records 1F
19   through 14F. (AR 166). Thus, the only record that Dr. Sherman did not review was 16F,
20   which consists of progress notes from Plaintiff’s treatment at the VA from May 12, 2017
21   through April 11, 2018.8 While this might be cause for concern had the ALJ relied solely
22   on Dr. Sherman’s opinion in making his DAA materiality finding, as detailed above, the
23   ALJ properly cited to the medical evidence of record to support his conclusion that Plaintiff
24   would not be disabled in the absence of drug abuse. Further, while Dr. Sherman’s opinion
25   did not include consideration of 16F, the ALJ did review 16F and cited to it multiple times
26   throughout his decision. Thus, the Court finds no error on this point.
27   8
       Exhibit 16F was not available at the time of the hearing, thus Dr. Sherman was unable to
     review it. A June 22, 2018 letter from ALJ George Reyes to Plaintiff states that the ALJ
28   had secured additional evidence that he proposed to enter into the record: Exhibits 16F and
     20E. (AR 498).

                                                 - 30 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 31 of 38



 1          The Court further finds that the ALJ’s medical weight findings are supported by
 2   substantial evidence in the record. First, the ALJ gave limited weight to Dr. Ruben’s
 3   physical and mental MSS from 2014 because there were no accompanying treatment notes
 4   from 2014, and Plaintiff was being treated at the VA at that time. (AR 27). This is a specific
 5   and legitimate reason to assign less weight to Dr. Ruben’s opinion. See Bayliss, 427 F.3d
 6   at 1216 (ALJ need not accept an opinion that is inadequately supported by clinical
 7   findings); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (opinion properly
 8   rejected where it was unsupported by treatment notes and offered no objective medical
 9   findings to support the existence of the claimant’s alleged conditions); 20 C.F.R. §
10   404.1527(c)(3) (“The more a medical source presents relevant evidence to support a
11   medical opinion, particularly medical signs and laboratory findings, the more weight [the
12   Commissioner] will give that medical opinion. The better an explanation a source provides
13   for a medical opinion, the more weight we will give that medical opinion.”).
14          Second, the ALJ gave limited weight to treating psychiatrist Dr. Honory’s July 2017
15   statement that Plaintiff was interested in pursuing DIB because he was unable to work. (AR
16   27). Dr. Honory’s opinion consisted of a brief letter noting that Plaintiff had been under
17   his care since March 18, 2016, was recently hospitalized and in the process of
18   reestablishing care at the VA, and was interested in pursuing disability benefits because he
19   was unable to work. The ALJ may properly assign less weigh to a treating physician
20   opinion that is brief or conclusory and not supported by the evidence of record. See Bayliss,
21   427 F.3d at 1216 (“ALJ need not accept the opinion of a doctor if that opinion is brief,
22   conclusory, and inadequately supported by clinical findings”); Tonapetyan, 242 F.3d at
23   1149 (same); 20 C.F.R. § 404.1527(c)(3). Here, the ALJ noted that although the record
24   documented Plaintiff’s treating relationship with Dr. Honory, the record also documented
25   ongoing substance abuse and treatment noncompliance—for example, in early 2018, Dr.
26   Honory noted that he had last seen Plaintiff in June 2017 and that Plaintiff had a history of
27   noncompliance with scheduled appointments and pharmacotherapy. At the April 23, 2018
28   appointment, Dr. Honory stated that Plaintiff had been relatively stable psychiatrically.


                                                 - 31 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 32 of 38



 1   Thus, the ALJ could properly assign limited weight to Dr. Honory’s statement that Plaintiff
 2   was pursuing DIB because he was unable to work where that opinion was brief and
 3   conclusory, did not take into consideration Plaintiff’s history of substance abuse and
 4   treatment noncompliance, and did not even mention Plaintiff’s mental health conditions or
 5   associated functional and occupational limitations. See Tonapetyan, 242 F.3d at 1149
 6   (“Although a treating physician’s opinion is generally afforded the greatest weight in
 7   disability cases, it is not binding on an ALJ with respect to the existence of an impairment
 8   or the ultimate determination of disability.”); Edlund v. Massanari, 253 F.3d 1152, 1156
 9   (9th Cir. 2001) (It is the role of the ALJ to determine whether a claimant is “disabled”
10   within the meaning of the SSA, and that determination is based on both medical and
11   vocational components.).
12          Finally, the ALJ gave significant weight to Dr. Sherman’s opinion9 because Dr.
13   Sherman was a board-certified psychiatrist who was familiar with the Commissioner’s
14   regulations for evaluating disability and because her opinion was based on clinical findings
15   and was consistent with the record as a whole. (AR 27–28). The Court finds that these are
16   valid reasons supported by substantial evidence to assign significant weight to Dr.
17   Sherman’s opinion. See 20 C.F.R. § 404.1527(c) (factors ALJ must consider in evaluating
18   medical opinions include the evidence in support of the opinion, the consistency of the
19   opinion and the record as a whole, and whether the physician is a specialist). As the ALJ’s
20   decision documents, the treatment record reflects that Plaintiff experienced symptoms
21   related to depression, anxiety, and abuse of prescription and illegal drugs. The record also
22   reflects that when Plaintiff complied with treatment recommendations, consistently took
23   his prescribed medications, and abstained from drug abuse, his conditions and symptoms
24   improved.
25          In sum, the Court finds that the ALJ provided specific and legitimate reasons to
26
     9
      Dr. Sherman opined that Plaintiff’s condition did not meet listing level severity unless he
27   was using drugs, that the record indicated Plaintiff did not have dramatic motivation to
     work but that if he was motivated, he would be able to interact socially, and that the
28   parameters of the ALJ’s RFC assessment were reasonable and similar to what her opinion
     would be regarding the Plaintiff’s psychiatric conditions. (AR 28).

                                                - 32 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 33 of 38



 1   discount the treating physician opinions and did not err in assigning greater weight to the
 2   ME opinion. While the evidence before the ALJ may be subject to more than one rational
 3   interpretation, the Court may not substitute its judgment for that of the ALJ. See Thomas
 4   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (“When the evidence is susceptible to more
 5   than one rational interpretation, and the [ALJ’s] conclusion is one such rational
 6   interpretation, that interpretation must be upheld.”). Accordingly, the Court finds no error
 7   on this point.
 8          C.        Additional Evidence
 9          Following the ALJ’s decision, Plaintiff submitted additional evidence to the
10   Appeals Council. Plaintiff contends that the Appeals Council erred when it found that this
11   additional evidence would not have changed the outcome of the ALJ’s decision. Plaintiff
12   further alleges that, at the time of his hearing before the ALJ, he was acting pro se and did
13   not understand the importance of obtaining treating physician opinions on the materiality
14   of DAA. Plaintiff states that Dr. Honory’s opinion is relevant as the provider best suited to
15   opine on Plaintiff’s substance abuse and mental health, and further that Dr. Honory’s
16   opinion is consistent with his treatment records from the VA and supports a finding of
17   disability. Plaintiff requests that, if the Court does not remand this matter for an award of
18   benefits, that the Court remand for consideration of the new evidence.
19          Pursuant to 20 C.F.R. § 404.970(a)(5), the Appeals Council will review a case at a
20   party’s request or on its own motion when it “receives additional evidence that is new,
21   material, and relates to the period on or before the date of the hearing decision, and there
22   is a reasonable probability that the additional evidence would change the outcome of the
23   decision.” Further, the Appeals Council will only consider additional evidence under
24   paragraph (a)(5) if the claimant shows good cause for not submitting the evidence
25   previously to the ALJ. 20 C.F.R. § 404.970(b). Finally, if the claimant submits evidence
26   that does not relate to the period on or before the date of the ALJ’s decision, the Appeals
27   Council will send a notice to the claimant explaining why it did not accept the additional
28   evidence. 20 C.F.R. § 404.970(c).


                                                - 33 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 34 of 38



 1          Here, the Appeals Council found that Dr. Honory’s MSS dated August 19, 2019,
 2   Dr. Honory’s addendum to his MSS dated October 1, 2019, and a decision from the
 3   Department of Veteran’s Affairs dated December 14, 2017 did not show a reasonable
 4   probability that it would change the outcome of the ALJ’s decision. (Administrative Record
 5   (“AR”) 2). The Appeals Council further found that Dr. Hartog’s MSS dated September 13,
 6   2019 and a decision from the VA dated December 14, 201910 did not relate to the period at
 7   issue and did not affect the decision as to whether Plaintiff was disabled on or before
 8   August 24, 2018—the date of the ALJ’s unfavorable decision. Id.
 9          “[I]n determining whether to remand a case in light of new evidence, the court
10   examines both whether the new evidence is material to a disability determination and
11   whether a claimant has shown good cause for having failed to present the new evidence to
12   the ALJ earlier.” Mayes v. Massanari, 276 F.3d 453, 462 (9th Cir. 2001). “To be material
13   under section 405(g), the new evidence must bear ‘directly and substantially on the matter
14   in dispute.’” Id. (quoting Ward v. Schweiker, 686 F.2d 762, 764 (9th Cir. 1982)). Further,
15   the claimant must “demonstrate that there is a ‘reasonable probability’ that the new
16   evidence would have changed the outcome of the administrative hearing.” Id. Finally, the
17   claimant must demonstrate good cause for failing to produce the evidence earlier by
18   “demonstrat[ing] that the new evidence was unavailable earlier.” Id. at 643.
19          Here, Plaintiff alleges good cause for failing to submit the additional evidence
20   previously because he was unrepresented and struggling with mental illness and
21   homelessness, and that it was not until he obtained an attorney that he became aware of the
22   importance of asking his treating psychiatrist for an opinion on the materiality of substance
23   abuse. However, this does not show that the evidence was unavailable earlier, as is required
24   to support a finding of good cause. Mayes, 276 F.3d at 463 (citing Key v. Heckler, 754 F.2d
25   1545, 1551 (9th Cir. 1985) (“If new information surfaces after the Secretary’s final decision
26   and the claimant could not have obtained that evidence at the time of the administrative
27   proceeding, the good cause requirement is satisfied”)). Further, following the hearing, the
28   10
       The Court notes that this date appears to be an error—the record contains a VA decision
     dated February 28, 2019.

                                                - 34 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 35 of 38



 1   ALJ held the record open to obtain updated treatment records from the VA; the ALJ
 2   obtained that evidence and sent a letter to Plaintiff stating that he proposed to enter it into
 3   the record. (AR 189; 498); see also Tonapetyan, 242 F.3d at 1150 (“The ALJ may discharge
 4   [his] duty [to develop the record] in several ways, including: subpoenaing the claimant’s
 5   physicians, submitting questions to the claimant’s physicians, continuing the hearing, or
 6   keeping the record open after the hearing to allow supplementation of the record.”). The
 7   ALJ also explained to Plaintiff that he could send the ALJ any additional evidence “just to
 8   be on the safe side” to make sure it was included in the record and brought to the ALJ’s
 9   attention. (AR 189–190). It is the Plaintiff’s burden to prove that he is disabled, and if
10   Plaintiff wished to provide any additional information in support of his alleged limitations,
11   he was afforded the opportunity to do so.
12          The Court also finds that Plaintiff has failed to show that the new evidence is
13   material. While Plaintiff specifically argues only Dr. Honory’s opinions, the Court will
14   address each piece of evidence in turn.
15          First, Plaintiff has not shown a reasonable probability that Dr. Honory’s MSS dated
16   August 16, 2019 and Dr. Honory’s addendum to his MSS dated October 1, 2019 would
17   have changed the outcome of the administrative hearing. Both opinions were made one
18   year after the ALJ’s decision. See Macri v. Chater, 93 F.3d 540, 544 (9th Cir. 1996)
19   (opinions issued after the Commissioner’s decision are less persuasive). The August 16,
20   2019 opinion indicates that the assessed limitations apply beginning in 2009; however, the
21   first record of treatment by Dr. Honory is from 2016, and the opinion indicates that Dr.
22   Honory had only 5 appointments with Plaintiff since 2016. (AR 104). Assuming that the
23   assessed limitations applied during the time period that Dr. Honory actually treated
24   Plaintiff, it appears that only one of the 5 appointments occurred during a period of
25   sobriety, and at that appointment Dr. Honory documented that Plaintiff’s symptoms had
26   improved. (AR 1697–1698). As explained above, the ALJ’s finding that Plaintiff’s
27   conditions and symptoms improved in the absence of DAA is supported by substantial
28   evidence in the record. Further, the August 16, 2019 opinion did not mention Plaintiff’s


                                                 - 35 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 36 of 38



 1   drug abuse and treatment noncompliance, despite Dr. Honory documenting these issues in
 2   the progress notes from Plaintiff’s appointments. See Ghanim v. Colvin, 763 F.3d 1154,
 3   1161 (9th Cir. 2014) (“A conflict between treatment notes and a treating provider’s
 4   opinions may constitute an adequate reason to discredit the opinions of a treating physician
 5   or another treating provider.”). The October 1, 2019 addendum is a check-box form
 6   indicating that the symptoms and limitations assessed in the August 16, 2019 opinion
 7   would still exist in the absence of DAA, but fails to explain how DAA affected Plaintiff’s
 8   limitations. (AR 93). “An ALJ need not accept a treating physician’s opinion that is
 9   conclusory and brief and unsupported by clinical findings[,]” Tonapetyan, 242 F.3d at
10   1149, and “the ALJ may ‘permissibly reject[ ] . . . check-off reports that [do] not contain
11   any explanation of the bases of their conclusions.’” Molina, 674 F.3d at 1111 (quoting
12   Crane v. Shalala, 76 F.3d 251, 253 (9th Cir. 1996)) and (citing Holohan v. Massanari, 246
13   F.3d 1195, 1202 (9th Cir. 2001) (“[T]he regulations give more weight to opinions that are
14   explained than to those that are not.”)).
15          Second, Plaintiff has not shown that the VA’s December 14, 2017 decision is
16   material. That decision was based on the November 30, 2017 VA compensation and
17   pension exam, which was included in the original record and which the ALJ cited to in his
18   opinion.
19          Third, Plaintiff has not shown how Dr. Hartog’s MSS dated September 13, 2019 is
20   relevant and material when that opinion was made over one year after the ALJ’s August
21   24, 2018 decision and did not relate to the period at issue. See Macri, 93 F.3d at 544.
22   Plaintiff’s date last insured is December 31, 2018; thus, Plaintiff must establish disability
23   on or before that date to be entitled to disability insurance benefits. Further, Dr. Hartog’s
24   MSS state that it was his first visit with Plaintiff and that the limitations assessed apply
25   starting “now.” (AR 94, 98, 99, 103). Thus, it appears this opinion is wholly irrelevant to
26   Plaintiff’s claim for DIB. See Quesada v. Colvin, 525 F. App’x 627, 630 (9th Cir. 2013)
27   (district court properly concluded additional evidence claimant submitted to the Appeals
28   Council would not have changed the outcome in the case because it post-dated the ALJ’s


                                                 - 36 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 37 of 38



 1   decision and therefore was not relevant). In addition, Dr. Hartog’s opinion addressed
 2   Plaintiff’s physical limitations and headaches, which Plaintiff does not raise as issues on
 3   appeal.
 4          Finally, Plaintiff fails to show that the VA’s February 28, 2019 decision is relevant
 5   and material. The rating decision was made 6 months after the ALJ’s decision and was
 6   effective February 20, 2019, and thus clearly did not relate to the period at issue and did
 7   not affect the decision as to whether Plaintiff was disabled on or before August 24, 2018—
 8   the date of the ALJ’s unfavorable decision. See Macri, 93 F.3d at 544; Quesada, 525 F.
 9   App’x at 630.
10          In sum, the Court finds that Plaintiff has failed to show good cause for failure to
11   submit the additional evidence previously and has failed to show that the evidence would
12   have a reasonable probability of changing the outcome of the ALJ’s decision. Accordingly,
13   remand for consideration of the new evidence is not warranted. Sullivan v. Colvin, 588 F.
14   App’x 725, 726–27 (9th Cir. 2014) (new evidence presented to Appeals Council did not
15   sufficiently undermine the ALJ’s decision and did not warrant remand; “While the new
16   evidence supported Sullivan’s disability allegations, substantial evidence still supported
17   the ALJ’s nondisability determination.”); see also Brewes v. Comm’r of Soc. Sec. Admin.,
18   682 F.3d 1157, 1163 (9th Cir. 2012) (“when the Appeals Council considers new evidence
19   in deciding whether to review a decision of the ALJ, that evidence becomes part of the
20   administrative record, which the district court must consider when reviewing the
21   Commissioner’s final decision for substantial evidence.”).
22       V.    Remedy
23          A federal court may affirm, modify, reverse, or remand a social security case. 42
24   U.S.C. § 405(g). Absent legal error or a lack of substantial evidence supporting the ALJ’s
25   findings, this Court is required to affirm the ALJ’s decision. After considering the record
26   as a whole, this Court simply determines whether there is substantial evidence for a
27   reasonable trier of fact to accept as adequate to support the ALJ’s decision. Valentine, 574
28   F.3d at 690.


                                                - 37 -
     Case 4:19-cv-00575-EJM Document 21 Filed 09/10/21 Page 38 of 38



 1          Here, the undersigned finds that the ALJ’s decision is supported by substantial
 2   evidence and is free from legal error.11 Accordingly, in light of the foregoing,
 3          IT IS HEREBY ORDERED that the decision of the Commissioner of Social
 4   Security is affirmed. The Clerk shall enter judgment accordingly and close its file on this
 5   matter.
 6          Dated this 9th day of September, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   11
        While the Court is sympathetic to Plaintiff’s plight as a veteran with trauma related to
     his military service and a history of mental health issues and drug addiction, the Court may
25   only overturn the decision to deny benefits “when the ALJ’s findings are based on legal
     error or are not supported by substantial evidence in the record as a whole.” Aukland, 257
26   F.3d at 1035. The findings of the Commissioner are meant to be conclusive, and the Court
     may not substitute its judgment for that of the ALJ. 42 U.S.C. §§ 405(g), 1383(c)(3);
27   Matney, 981 F.2d at 1019. Thus, although the medical evidence of record may be subject
     to more than one rational interpretation, the Court finds that substantial evidence supports
28   the ALJ’s decision and the Court must defer to the ALJ’s conclusion. Batson, 359 F.3d at
     1198.

                                                - 38 -
